DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/28/22, with respect to the rejection(s) of claim(s) 1-18 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-2 states that “the porous inorganic material comprises a clay mineral comprising 2:1 clay mineral”, but it is unclear because it does not state that the clay is in ratio with anything and therefore it is unclear if there is more of the clay or the other material.  In light of the specification, it will be assumed that the 2:1 ratio refers to the layers of the inorganic clay material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 6, 10, 11, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pat.: 5415850) and in view of Yuan, et al.  “A combined study by XRD, FTIR. . . “.
As to Claims 1, 2, 4, 10 and 11, Yang describes a SCR catalyst comprising clay (title).  The clay is a delaminted clay modified with a metal (col. 5, lines 49-54) containing individual clay layers (col. 5, lines 31-33).  The clay is pillared (col. 7, lines 11-12).  As to the claims, the clay can be considered the binder and the metal portion of the catalyst can be considered the SCR catalyst portion.  As to the features of the clay, Yang explains that the pores of the clay is made-up of bimodal pores in the micron pore size and in the macropore size (col. 3, lines 28-37).  Bimodal pores can be considered multimodal pores distribution.  Useable clays include montmorillonite (col. 3, line 38) 
Yang does not state that the pores of the clay have a disordered arrangement.
Yuan describes a method of pillaring montmorillonite clay (abstract) and delaminating the clay while modifying it with a metal, such as Fe (abstract).  During analysis of the pillared and metal-doped clay material, Yuan teaches that disordered porous structures existed even in the starting montmorillonites (pg. 144, col. 2, lines 1-5, 7-8).  Yuan explains that after pillaring, the clay formed an even more disordered structure (pg. 145, col. 2, line 3).  The pore structure, according to Yuan, is disordered (pg. 145, col. 2, lines 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pore structure of the pillared montmorillonite modified with a transition metal is disordered, as taught by Yuan for use with the montmorillonite of Yang because Yuan explains that montmorillonites has disordered pores structures.

	As to Claim 3, although Yang and Yuan do not specifically teach that the X-ray diffraction pattern of the porous inorganic material obtained using Cukalpha radiation is devoid of peaks at 2theda values of 10 degrees C or less, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same characteristics.

As to Claim 6, Yang teaches montmorillonite (see above) which is a clay mineral.

As to Claim 15, Yang teaches that the amount of iron oxide used in the inorganic clay can be about 5 wt% (claim 5).

	As to Claim 16, this claim describes intended use features and the term “extrudable” is not a positive statement of a method step.  However, although the references above do not specifically state that the catalyst is extrudable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be useable in the same way.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yuan as applied to claim 6 above, and further in evidenced by Coope-Epstein (US Pub.: 2017/0051233) (C-E).
Yang and Yuan describes use of montmorillonite clay.
C-E describes montmorillonite as being a 2:1-type clay (para. 228).
Therefore, the same composition would have the same characteristics.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Yuan and C-E as applied to claim 7 above, and in view of Onal, M, et al. “The Effect of Acid Activation..”.
Yang and Yuan teaches use of montmorillonite (see above).
Onal explains that clays that are montmorillonite or smectite are generally called bentonites (Introduction, line 1).
	Since bentonites are one of the binders useable in the catalyst (see pgs. 6, 7, 12 of the Specification), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition used would have the same characteristics. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yuan as applied to claim 1 above, and further in view of Chandler (US Pub.: 2015/0246346).
	Chandler describes an SCR catalyst (abstract) and explains that the SCR catalyst composition can include an iron-containing molecular sieve, that can be a zeolite, mixed with binder, such as bentonite (para. 21). Chandler explains that use of transition metal-modified zeolites have the benefit of achieving higher NOx conversion at relatively low temperatures (para. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a zeolite with the bentonite binder for use in the SCR, as taught by Chandler for use with the SCR of Yang and Yuan because use of zeolites in these types of catalyst have the benefit of reducing NOx at lower temperatures. 

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yuan as applied to claim 1 above, and further in view of Suenobu (US Pub.: 2014/0296059).
Suenobu explains that their SCR an include a zeolite catalyst (abstract) combined with vanadia, titania and tungsten (abtract).  The SCR catalyst can include a montmillonite binder (para. 45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vanadia, titania and tungsten catalytic metals with the montmorillite binder in the SCR catalyst of Yang and Yuan because the additional use of catalytic metals: vanadia, titania and tungsten to the zeolite and clay binder of the references is known to facilitate the SCR’s catalytic abilities and reasonably be expected to facilitate NOx reduction catalytically.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yuen as applied to claim 1 above, and further in view of Grasselli (US Pat.: 5310714).
Grasselli describes an SCR catalyst (col. 1, lines 12-13).  The reference explains in the background that generally, zeolites combined with clays and other inorganic oxides, such as alumina, are known to be formed or extruded into granules, beads or pellets (col. 1, lines 18-20).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the clay-containing material into granules, beads or pellets, as taught by Grasselli for use with the inorganic oxides used in SCR catalysts of Yang and Yuen because Grasselli explains that in the prior art, shaping these catalysts into granules, beads or pellets with clay are known in the prior art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Yuan and further in view of Shirono (US Pub.: 2009/0214397).
The rejection of Claim 1 made above is re-iterated here.
Yang teaches that the exhaust gas is treated in the presence of an SCR in the presence of ammonia (abstract).  Yang does not specifically teach that the ammonia is added upstream of the SCR.
Shirono explains that a way to supplying ammonia as a reducing agent is upstream of the SCR (para. 7).  The figures show that the reaction of the reducing agent with NOx produces N2 and water (see Figure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position a reducing upstream of the SCR catalyst, as taught by Shirono for use with the SCR of Yang and Yuan because this configuration is known to be an effective way to supply the reducing agent to the SCR in order to reduce NOx to N2 and water.

Allowable Subject Matter
Claims 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Yang (US Pat.: 5415850). As to Claim 5, Yang teaches use of clays, but as montmorillonite (col. 3, line 38), which is a type of bentonite (see Onal reference above), but none of the references disclose layered silicate clays that are delaminated and with the features described in Claim 1.
As to Claim 9, Yang describes pillared clay materials, but does not describe the clay as non-pillared.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 20, 2022